Citation Nr: 0307645	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  00-03 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from March 
1969 to October 1971.  This matter originally came before the 
Board of Veterans' Appeals (Board) on appeal of a November 
1998 rating decision issued by the VA Regional Office (RO) in 
Winston-Salem, North Carolina that, in part, denied the 
appellant's claim of entitlement to service connection for a 
back disorder.  

In August 2000, a videoconference hearing was held between 
Winston-Salem, North Carolina and Washington, DC.  The 
undersigned accepted sworn testimony from the appellant and 
was designated by the Chairman to conduct that hearing.  
38 U.S.C.A. § 7107(c).  A transcript of the hearing testimony 
has been associated with the claims file.  The Board remanded 
the case in April 2001 for additional development; the RO has 
now returned the case to the Board for appellate review.

The Board notes that the RO issued a Statement of the Case on 
the issue of entitlement to an earlier effective date for the 
grant of service connection for polycystic kidney disease in 
December 2002.  Because the appellant has apparently not 
completed the steps necessary for an appeal of that issue, 
the Board has not included that issue in its appellate review 
at this time.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate his claim.

2.  An unappealed September 1995 RO rating decision, of which 
the appellant was notified in the next month, denied the 
reopening of the appellant's claim for service connection for 
a back disorder.

3.  Additional evidence submitted since the unappealed 
September 1995 RO rating decision does bear directly and 
substantially on the issue of service connection for a back 
disorder, and is by itself, or in conjunction with evidence 
previously submitted, so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The appellant's single in-service instance of a lumbar 
strain has not been shown to have resulted in any residuals 
or to have resulted in symptoms that were other than acute 
and transitory.

5.  There is no competent medical evidence showing that the 
appellant has any current diagnosis relating to lumbar spine 
pathology.


CONCLUSIONS OF LAW

1.  The September 1995 RO rating decision that denied the 
appellant's claim for service connection for a back disorder 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.302, 20.1103 (2002).

2.  The evidence received subsequent to the September 1995 
rating decision and notification is new and material, and 
serves to reopen the appellant's claim of entitlement to 
service connection for a back disorder.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a), 
3.159(b) (2002); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

3.  A back disorder was not incurred during active service.  
38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2002); 66 Fed. Reg. 45,620 
et seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.159 and 3.326(a)).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For the reasons discussed below, the Board finds that new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a back disorder.  
Therefore, that claim is reopened.  New and material evidence 
having been submitted, the appellant is entitled to have that 
claim considered de novo.  After de novo consideration of all 
of the evidence of record, the Board concludes that the 
evidence does not support the grant of service connection for 
a back disorder.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108.  

Concerning the appellant's claim for service connection for a 
back disorder, the Board notes that the appellant's claim for 
service connection for a back injury was originally denied in 
a rating decision issued in August 1974.  The appellant was 
notified that same month of that rating decision, but he did 
not appeal the August 1974 denial.  After the appellant 
submitted another claim, the RO issued another rating 
decision, in September 1995, that denied the appellant's 
attempt to reopen his claim for service connection for a back 
disorder.  The appellant was notified the next month of that 
rating decision, but he did not appeal the September 1995 
denial.  Therefore, the September 1995 rating decision 
represents the last final decision on any basis as to the 
back claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  As previously noted, the 
September 1995 rating decision, the last time the back claim 
was finally disallowed on any basis, is final and may not be 
reopened in the absence of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a).  Therefore, the appellant's claim may be reopened 
only if new and material evidence has been secured or 
presented since the September 1995 rating decision.  See 
Glynn v. Brown, 6 Vet. App. 523 (1994).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).

In addition, whether new and material evidence is submitted 
is a jurisdictional test- if such evidence is not submitted, 
then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps.  VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  On November 9, 2000, while this appeal was 
pending, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), eliminating the well-grounded-
claim requirement and fundamentally altering VA's duty to 
assist.  

The VCAA did not, though, alter the jurisdictional 
requirement for submitting new and material evidence.  VCAA, 
Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 (2000).  
Therefore, the former three-step analysis now requires just 
two: a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.

The evidence considered by the RO in reaching its September 
1995 rating decision included the appellant's service medical 
records; the appellant's July 1974, March 1994, July 1994, 
and March 1995 applications and claims for benefits; a 
private medical record dated in November 1977; VA medical 
records dated in 1994; and various written statements 
submitted by the appellant.  The service medical records 
included a physical profile record dated in May 1969 
indicating a diagnosis of chronic lumbosacral strain, a 
December 1970 note indicating a negative back examination and 
an October 1971 separation examination report that did not 
include any clinical findings pertaining to the back.  The 
November 1977 private medical record indicated that the 
appellant complained of pains in the lower back and that the 
physician rendered a diagnosis of lumbo-sacral strain.  The 
VA medical records revealed diagnoses of polycystic kidney 
disease, renal insufficiency, hypertension, gout, and history 
of hyperparathyroidism.

The evidence added to the claims file after September 1995 
denial included the appellant's testimony at his October 1998 
personal hearing at the RO; the appellant's testimony at his 
August 2000 videoconference Board hearing; private medical 
records dated between 1972 and 1994; VA medical records dated 
between 1994 and 1998; and the report of an April 2002 VA 
medical examination.  That examination resulted in an opinion 
concerning a medical nexus between the appellant's complaints 
of low back pain and his military service.

The specified basis for final disallowance of the appellant's 
claim for service connection for a back disorder was that the 
evidence failed to show the continuity of treatment of a 
chronic back disorder since service.  The private medical 
records from the 1970s and 1980s and the April 2002 VA 
medical opinion provide additional information and details 
that should be considered in order to fairly decide the 
merits of the claim.

The Board concludes that the items of evidence noted above 
are "new" because they were not previously of record.  
Having decided that the newly presented evidence is "new," 
the Board also concludes that it is "material" in the sense 
of being relevant to and probative of the issue at hand in 
this case because it tends to show that the appellant was 
treated a few years after service for complaints of back pain 
and provides a medical explanation for that back pain.  The 
new evidence, when viewed with the old evidence, raises the 
possibility that the appellant's back pain was incurred in 
service.

The Board finds that the evidence submitted subsequent to the 
September 1995 rating decision provides relevant information 
as to the question of whether the appellant suffers from a 
back disorder that is etiologically related to his Army 
service; the Board therefore finds that the evidence cited 
above constitutes new and material evidence sufficient to 
reopen the claim for service connection for a back disorder.  
Having reopened the appellant's claim for service connection 
for a back disorder, the Board will now proceed to a de novo 
consideration of all of the evidence of record.

The appellant testified at his October 1998 RO personal 
hearing that he had not had any problems with his lower back 
prior to his entry into service.  He stated that he suffered 
a back strain while he was in basic training and that the 
problem had been with him ever since.  See RO Hearing 
Transcript pp. 1-2.  The appellant testified that he first 
had treatment for back pain after service in 1972, and that 
the pain he experiences now is the same as the pain he had in 
service.  He further stated that doctors had told him that 
his type of kidney problems does cause a lot of back pain and 
that he felt that his back pain in service was a symptom of 
his kidney condition.  See RO Hearing Transcript pp. 3-4.  
The appellant provided similar testimony at his August 2000 
videoconference hearing.

Review of the private medical evidence of record reveals that 
the appellant was admitted to Memorial Hospital in February 
1981 for treatment of a fever.  He was noted to have a 
history of intermittent low back pain.  Radiographic 
examination of the appellant's lumbosacral spine revealed no 
abnormalities and the conclusion was normal lumbar spine.  A 
July 1983 report from a physician at the Bowman Gray School 
of Medicine indicates that the appellant had presented to a 
local ER with complaints of back pain in 1981, and that 
subsequent testing revealed polycystic kidney disease.  It 
was noted that said polycystic kidney disease had been 
symptomatic on two occasions with one being the 
aforementioned episode of low back pain in 1981.  The private 
medical records dated between 1972 and 1994 do not include 
any diagnosis relating to the lumbar spine.  Review of the VA 
inpatient and outpatient medical records dated between 1994 
and 1998 likewise do not include any diagnosis relating to 
the lumbar spine.

The appellant underwent a VA medical examination in April 
2002; the appellant reported that he had experienced low back 
pain during basic training and that he was followed for low 
back pain throughout his service.  The examiner reviewed the 
claims file and noted that the appellant had been treated for 
a low back strain in service, that he thereafter had suffered 
from progressively worsening back difficulties until 1980, 
when he was diagnosed with polycystic kidney disease, and 
that this was consistent with his history of having lower 
lumbar pain that culminated in a kidney transplant in 1994.  
On physical examination, the appellant demonstrated a normal 
posture and gait.  The examiner observed tenderness overlying 
the kidneys.  Straight leg raising was negative bilaterally 
and the appellant exhibited a normal range of motion of the 
lumbar spine without pain.  The examiner noted paraspinal 
tenderness consistent with the appellant's kidney disease.  
Radiographic examination revealed only minimal diffuse lumbar 
spondylosis.  The examiner rendered a diagnosis of lumbar 
spondylosis without residuals.  The examiner stated that it 
was more likely than not that the diagnosis of low back 
strain residuals is due to the appellant's polycystic disease 
causing pain.  He said that the appellant's back tenderness 
and pain are due to his polycystic kidney disease.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. § 3.303.  
A chronic disease listed in 38 C.F.R. § 3.309(a) will be 
considered to have been incurred in service if it is manifest 
to a degree of 10 percent or more one year following the date 
of separation from service even though there is no evidence 
of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. § 3.307.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  For the showing 
of chronic disease in service there are required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then 
the showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease occurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an inservice event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

The Board has considered the appellant's statements submitted 
in support of his contention that he has a back disorder as a 
result of his service.  To the extent that his statements 
represent evidence of continuity of symptomatology, without 
more, these statements are not competent evidence of a 
diagnosis of a back disorder, nor do they establish a nexus 
between an acquired back condition and his military service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  The appellant has not shown that he has the 
requisite competence.

The appellant maintains that he suffers from a low back 
condition.  Review of all of the evidence of record reveals 
that the appellant was treated for a back strain in 1969, but 
there is no medical evidence of record to establish that the 
in-service back strain was other than acute and transitory.  
No clinical abnormality as a result of the in-service back 
strain has been medically demonstrated to be currently 
present.  Furthermore, the appellant's reports of back pains 
from service to the present have been medically associated 
with his polycystic kidney disease for which service 
connection has already been granted.

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In this case, the appellant's back pain and 
tenderness have been associated with a service-connected 
kidney disorder and not any disorder of the lower back.  As 
there is no competent evidence of record of any current 
diagnosis of any lumbar spine disorder, the Board concludes 
that the appellant's claim for service connection for such is 
denied.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the service 
connection claim and that service connection for a back 
disorder must be denied.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was notified of the information necessary to 
substantiate his claim by means of the discussion in the 
December 1999 Statement of the Case (SOC) and the May 2002 
Supplemental Statement of the Case (SSOC).  He was informed 
in the SOC that the evidence submitted was not new and 
material because it did not demonstrate continuity of 
treatment following service.  The RO also sent the appellant 
a letter in October 2001 in which the VCAA was discussed.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, the appellant was afforded 
a VA medical examination.  The RO obtained VA and private 
medical records.  There is no indication that additional 
available relevant medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the service claim at issue in 
the instant case have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation, 
the Board finds no prejudice to the appellant by proceeding 
with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.




ORDER

New and material evidence having been submitted, the claim 
for service connection for a back disorder is reopened.  To 
this extent only, the appeal is granted.

Service connection for a back disorder is denied.



		
G. JIVENS-McRAE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

